PER CURIAM:
On motion of defendants, the trial court dismissed plaintiff’s complaint on the ground that Utah Code Ann. § 78-12-25.5 (Supp.1989) bars plaintiff’s action. Plaintiff appeals, arguing that the statute, Utah’s architects and builders statute of repose, is unconstitutional as depriving plaintiff of constitutional rights. Recently this Court ruled that the statute violates article I, section 11 of the Utah Constitution, the open courts clause. See Horton v. Goldminer’s Daughter, 785 P.2d 1087 (Utah 1989); Sun Valley Water Beds of Utah v. Herm Hughes & Son, Inc., 782 P.2d 188 (1989).
The judgment is reversed, and the case is remanded for further proceedings.
HOWE, Associate C.J., having disqualified himself, does not participate herein.